IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                              JUNE 2000 Session

                 WILLIE LUE PRENTICE v. RONALD W. PRENTICE

                     Direct Appeal from the Circuit Court for Davidson County
                       No. 98D-1059; The Honorable Muriel Robinson, Judge



                      No. M1999-01507-COA-R3-CV - Filed September 22, 2000


Ronald Prentice appeals from a decision of the Davidson County Circuit Court. The appeal involves
a dispute over property division arising out of a divorce.

       Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. HIGHERS , J., delivered the opinion of the court, in which FARMER , J., and LILLARD , J.,
joined.

Kathy A. Leslie, Nashville, for Appellant

Stephanie C. Hatchett, Nashville, for Appellee


                                         MEMORANDUM OPINION1

        At the time the complaint for divorce was filed, Ronald W. Prentice (“Appellant”) and Willie
Lue Prentice (“Appellee”) had been married for fourteen (14) years. The Appellee filed for divorce
alleging inappropriate marital conduct.2 In the final decree of divorce, the trial court provided for
the following:
        The Plaintiff, Willie Lue Prentice, shall be responsible for Five Hundred($500.00)
        Dollars of the DISCOVER Card debt, based upon her testimony regarding expenses
        surrounding her father’s funeral. The balance of the DISCOVER card debt, all other


         1
           Rule 10 ( Court of A ppeals). Memorandum Opinion. – (b) The Court, with the concurrence of all judges
participating in the case, may affirm, reverse or mod ify the actions of the trial court by memorandum opinion when a
formal opinion would have no precedential value. When a case is decided by memorandum opinion it shall be designated
“MEMORANDUM OPIN ION,” sh all not be pu blished, and shall not be cited or relied on for any reason in a subsequent
unrelated case.

         2
           The trial court granted the Appellant a divorce based on the grounds alleged in the complaint, and the record
fully supp orts that dec ision. As su ch, we fin d no ne ed to delv e into the sp ecific facts lead ing up to the divor ce.
       credit card debts, including the following list, and all other joint debts shall be paid
       by the Defendant/Husband Ronald Prentice. The Plaintiff, Willie Lue Prentice, shall
       be held harmless from any joint debts other than the Five Hundred ($500.00) Dollar
       amount on the DISCOVER card.

                                                .....

       In lieu of alimony, the Plaintiff, Willie Lue Prentice, is hereby awarded all interest
       in the marital residence, . . . , and the remaining furnishings in the home. Any rights,
       title or interest that Ronald Prentice may have in that property is hereby divested
       permanently and reinvested in her solely, subject to the first mortgage.

         The sole issue presented by the Appellant is whether the trial court abused its discretion in
dividing the parties debts and assets. On appeal, our review is guided by the principle that the trial
court's division of marital property is presumed correct, unless the evidence preponderates otherwise.
Tenn. R. App. P., Rule 13(d); Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984); Dalton v.
Dalton, 858 S.W.2d 324, 327 (Tenn. Ct. App. 1993). Trial courts have wide discretion in the manner
in which marital property is divided, and their decisions are accorded great weight on appeal. Wade
v. Wade, 897 S.W.2d 702, 715 (Tenn. Ct. App. 1994); Wallace v. Wallace, 733 S.W.2d 102, 106
(Tenn. Ct. App. 1987).

        After a careful review of the record, we conclude that the evidence does not preponderate
against the trial court’s decision. We note that at the time of the final decree, the Appellant was
incarcerated and awaiting trial under a substantial bail. Even if we were to assume, arguendo, that
the Appellant contributed to the costs associated with maintaining the marital home, the Appellee
is no less dependant on those contributions after the divorce. As the Appellant apparently had no
means by which to pay alimony, the trial court’s division of the property may be characterized as
alimony in solido.

        As for the division of the parties’ debts, the record indicates that much of the debt was
incurred by the Appellant to support his paramour, as well as his drug habit. The court did order the
Appellee to pay that debt which was determined to have been incurred by her. As such, we find no
error in the trial court’s division of debt.

         Finally, the Appellee argues that the present appeal is frivolous and asks this court to award
attorney fees and discretionary costs. See Tenn.Code Ann. § 27-1-122. However, we do not believe
that this appeal falls within the purview of the aforementioned statutory authority. Even though we
affirm the trial court decision, we do not believe the appeal was frivolous as there was an issue
regarding the equitable division of the marital assets and debts. As such, we must deny the
Appellee’s request for fees and/or expenses.

        For the reasons stated herein, the decision of the trial court is affirmed. Costs of this appeal
are taxed to the Appellant, Ronald Prentice, for which execution may issue if necessary.


                                                  -2-
      ___________________________________
      ALAN E. HIGHERS, JUDGE




-3-